Citation Nr: 1748004	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right ankle condition.  

2.  Entitlement to an increased rating in excess of 10 percent for a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1994 to November 1994 and from December 1995 to July 2009.  

These matters come before the Board of Veterans' Appeals on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO issued a second rating decision in May 2010 increasing the disability evaluation of the Veteran's right ankle and right knee conditions to 10 percent each from July 23, 2009.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  These matters have now arrived at the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to his claim for a higher rating for his right knee and right ankle disabilities, the Veteran was examined by VA in October 2012.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board observes that a recent opinion issued by the Court of Appeals for Veteran Claims (Court) is potentially applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In this case, the findings documented in the most recent VA examination dated in October 2012 do not meet the specifications of Correia.  The examiner did not address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing.  Given this, the examination findings are inadequate to rate the disabilities on appeal.  Therefore, further examination is necessary prior to adjudicating the claim.  

The Veteran should also be asked to identify any outstanding treatment records for his knee and ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment (to include any private, VA, or military) for his right knee and right ankle disabilities since 2012.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected disabilities of the right knee, and right ankle, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion of the right ankle and right knee (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the right ankle and right knee due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Thereafter, readjudicate the right knee and right ankle claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




